Citation Nr: 1626537	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-29 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction to include as secondary to a service-connected lumbar spine disability or traumatic brain injury.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral trench foot, or in the alternative, as due to clear and unmistakable error (CUE) in a January 2002 rating decision.

3.  Entitlement to an initial rating in excess of 10 percent for herniated lumbar disc at L4-L5 and bulging lumbosacral disc at L5-S1 with chronic left sciatica.  

4.  Entitlement to compensation benefits for a dependent child, H.L.H. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to January 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 
 
In May 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  

This case was previously remanded by the Board, in June 2014, for further development.  

Regarding the issue of dependent benefits for the Veteran's daughter, H.L.H., the RO denied the Veteran's claim in letter dated in March 2016.  The Veteran submitted a notice of disagreement (NOD), which was received in April 2016.  Since the Veteran's April 2016 NOD was received well within the one year period for appealing the March 2016 decision, the Board construes it as a timely NOD.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201 (2015); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The filing of an NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  To date, a statement of the case has not been issued as to the issue of entitlement to dependent benefits for the Veteran's daughter.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but an SOC has not been issued, the Board must remand the claim to the AOJ so that an SOC may be issued.  As such, the issue of dependent benefits for H.L.H. is listed on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, this matter was remanded by the Board in June 2014.  The June 2014 remand, in pertinent part, directed the AOJ to obtain and associate with the claims file all relevant outstanding VA treatment records.  The remand specifically directed the AOJ to obtain records from the Saginaw VA medical center (VAMC), Broward Outpatient Clinic, Cleveland VAMC, and Grand Rapids Outpatient Clinic, dated from July 2003 to August 2006 and from December 2009 to May 2010 (excluding the February 2010 Saginaw VAMC record associated with the file), and including records from any associated outpatient clinics.  The RO obtained outstanding treatment records from the Saginaw VAMC and Broward Outpatient Clinic, but there is no indication in the record that the RO took steps to obtain outstanding records from the Cleveland VAMC or the Grand Rapids Outpatient Clinic.  Thus, the AOJ did not substantially comply with the June 2014 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Accordingly, this matter must be remanded again for the RO to obtain the identified medical records from the Cleveland VAMC and the Grand Rapids Outpatient Clinic.

In addition, in the June 2016 Informal Hearing Presentation, the Veteran's representative asserted that the July 2014 VA spine examination is no longer contemporaneous, and thus the record may not adequately demonstrate the Veteran's current level of disability as to his lumbar spine.  When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, on remand, the RO should provide the Veteran a new VA spine examination.  

Finally, as noted above, the RO has not yet issued a statement of the case (SOC) addressing the issue of entitlement to compensation benefits for a dependent child.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but an SOC has not been issued, the Board must remand the claim to the AOJ so that an SOC may be issued.  Accordingly, this issue must be remanded so that the AOJ may issue an SOC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records and associate these records with the claims file.  The Board is particularly interested in records from the Cleveland VA Medical Center and the Grand Rapids Outpatient Clinic, dated from July 2003 to August 2006 and from December 2009 to May 2010, to include from any associated outpatient clinics.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  

2.  Thereafter, schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine disability.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must determine the range of motion of the Veteran's thoracolumbar spine, in degrees, noting by comparison the normal range of motion of the thoracolumbar spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine.  It must be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints and findings attributable to the Veteran's service-connected lumbar spine disorder.  The examiner must perform any indicated tests, to include nerve conduction and/or electromyography studies, to evaluate any reported radiating pain.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes that require bedrest prescribed by a physician and treatment by a physician, and the frequency and total duration of such episodes over the course of the past 12 months. 

Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the Veteran's lumbar spine disability.
	
3.  Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issue of entitlement to compensation benefits for a dependent child, H.L.H.  38 C.F.R. § 19.26 (2015).  In the notice and statement of the case, remind the Veteran that a timely substantive appeal to the March 2016 decision must be filed if this claim is denied in the statement of the case in order to continue the appeal.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review.

4.  Following the above, and completion of any other development deemed necessary in light of the above, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




